Exhibit 10.2

Employment Agreement

This Employment Agreement dated as of May 1, 2010 (the “Agreement”), is made by
and between Skilled Healthcare, LLC., a Delaware limited liability company
(together with its Parent and any successor thereto, the “Company”) and Douglas
Shane Peck (the “Executive”).

RECITALS

 

A. It is the desire of the Company to assure itself of the continued services of
the Executive by entering into this Agreement.

 

B. The Executive and the Company mutually desire that Executive provide services
to the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1. Employment.

 

  (a) General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.

 

  (b) Employment Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on May 1, 2010, (the
“Effective Date”) and ending on (and including) the first anniversary thereof,
unless earlier terminated as provided in Section 3. The employment term
hereunder shall automatically be extended for successive one-year periods
(“Extension Terms” and, collectively with the Initial Term, the “Term”) unless
either party gives written notice of non-extension to the other no later than
sixty (60) days prior to the expiration of the then-applicable Term and subject
to earlier termination as provided in Section 3.

 

  (c) Position and Duties. The Executive shall serve as President and Chief
Operating Officer of Home Health and Hospice Operations with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Chief Executive Officer of the Company, the Board of
Directors of the Company or by the Board of Directors of Parent (the “Board”).
The Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company (which may include service to the Company,
its parent, Skilled Healthcare Group, Inc. (the “Parent”), Home and Hospice Care
Investments, LLC and their respective direct and indirect subsidiaries). The
Executive agrees to observe and comply with the rules and policies of the
Company as adopted by or under the authority of the Board from time to time.
During the Term, it shall not be a violation of this Agreement for the Executive
to serve on industry trade, civic or charitable boards or committees and manage
his personal investments and affairs, as long as such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities as an employee of the Company.



--------------------------------------------------------------------------------

 

During his employment and following termination of his employment with the
Company, the Executive agrees not to disparage the Company, any of its products
or practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing.

 

  (d) Location. The Executive acknowledges that the Company’s principal
executive offices are currently located at Foothill Ranch, California. The
Executive shall operate principally out of such executive offices, as they may
be moved from time to time within 40 miles of their current location in Foothill
Ranch, California. The Company expects, and the Executive agrees, that the
Executive shall be required to travel from time to time in order to fulfill his
duties to the Company.

 

2. Compensation and Related Matters.

 

  (a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $250,000 per annum (the “Annual Base Salary”), which shall
be paid in accordance with the customary payroll practices of the Company. The
Annual Base Salary will be reviewed from time to time in accordance with the
established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Company.

 

  (b) Annual Bonus. During the Term, the Executive will be eligible to
participate in an annual performance-based bonus plan that provides an
opportunity of 50% of the Executive’s pro-rata Annual Base Salary on terms
established by the Compensation Committee of the Board and substantially the
same as the bonus plan adopted by the Board for other senior officers of the
Company. A copy of Executive’s 2010 Executive Bonus Program is attached hereto
as Exhibit A.

 

  (c) Equity Plan. During the Term, and subject to Board approval, the Executive
shall be entitled to participate in the 2007 Equity Award Plan (the “Equity
Plan”) of Parent pursuant to which, on the date the Board selects as the grant
date (the “Grant Date”), the Executive shall receive (i) stock options valued at
$100,000 on the Grant Date, vesting as to 25% on each of the first four
anniversaries of the Grant Date, but only to the extent the Executive remains
continuously employed by the Company through the applicable vesting date; and
(ii) performance-vested restricted stock in amounts valued at $100,000.00 on the
Grant Date, with vesting to occur over four years subject to the performance
standards and only to the extent the Executive remains continuously employed by
the Company through the applicable vesting date.

 

  (d) Benefits. During the Term, the Executive shall be entitled to participate
in group medical insurance, and other standard benefits provided by the Company,
as may be amended from time to time, which are applicable to other senior
officers of the Company.

 

  (e)

Paid Time Off. During the Term, the Executive shall not participate in any
Company sponsored vacation plan; however the Executive will be expected to work
a minimum of 48 weeks per calendar year, which will allow four weeks off with
pay. The minimum work threshold is tied to the calendar year and no rollover is
permitted from one year to the next. Any paid time off shall be

 

PAGE 2 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

 

taken at the reasonable and mutual convenience of the Company and the Executive.

 

  (f) Expenses. During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy.

 

  (g) Key Person Insurance. At any time during the Term, the Company shall have
the right to insure the life of the Executive for the Company’s sole benefit.
The Company shall have the right to determine the amount of insurance and the
type of policy. The Executive shall cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier. The Executive shall
incur no financial obligation by executing any required document, and shall have
no interest in any such policy.

 

3. Termination.

The Term and the Executive’s employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

 

  (a) Circumstances.

 

  (i) Death. The Term and the Executive’s employment hereunder shall terminate
upon his death.

 

  (ii) Disability. If the Executive has incurred a Disability, the Company may
terminate the Term and the Executive’s employment hereunder.

 

  (iii) Termination for Cause. The Company may terminate the Term and the
Executive’s employment hereunder for Cause.

 

  (iv) Termination without Cause. The Company may terminate the Term and the
Executive’s employment hereunder without Cause.

 

  (v) Resignation by the Executive. The Executive may resign his employment and
terminate the Term for any reason.

 

  (vi) Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 1(b).

 

  (vii) Non-extension of Term by the Executive. The Executive may give notice of
non-extension to the Company pursuant to Section 1(b).

 

  (b)

Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party indicating the specific termination provision in this Agreement
relied upon, and specifying a Date of Termination which, if submitted by the
Executive, shall be at least two weeks following the date of such notice (a

 

PAGE 3 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

 

“Notice of Termination”). A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date the Executive receives the Notice
of Termination, or any date thereafter elected by the Company in its sole
discretion.

 

  (c) Company obligations upon termination. Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid, any expenses owed to the Executive under
Section 2(f), and except as otherwise provided herein, any amount accrued and
arising from the Executive’s participation in, or benefits accrued under any
employee benefit plans, programs or arrangements under Section 2(d), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements, and such other or additional
benefits as may be, or become, due to him under the applicable terms of
applicable plans, programs, agreements, corporate governance documents and other
arrangements of the Company and its parent and subsidiaries (collectively, the
“Company Arrangements”).

 

4. Severance Payments.

 

  (a)

Termination for Cause, Resignation by the Executive, Non-extension of Term by
the Executive or the Company, death or Disability. If the Executive’s employment
is terminated pursuant to Section 3(a)(iii) for Cause, pursuant to
Section 3(a)(v) for Resignation by the Executive, pursuant to Section 3(a)(vii)
due to non-extension of the Term by the Executive, or pursuant to
Section 3(a)(iv) without cause during the first six (6) months of the Initial
Term, the Executive shall not be entitled to any severance payment or benefits.
If the Executive’s employment is terminated pursuant to Section 3(a)(i) as a
result of Executive’s death or pursuant to Section 3(a)(ii) as a result of the
Executive’s Disability, the Company shall, subject to the Executive signing and
not revoking, within sixty (60) days following delivery to Executive, a
separation and release agreement in the form attached hereto, (i) pay to the
Executive an amount equal to the product of (x) the bonus that the Executive
would have earned during the calendar year in which the Date of Termination
occurs, if any, and (y) a fraction, the numerator of which is the number of days
that elapsed in such calendar year through the Date of Termination and the
denominator of which is 365, payable when bonuses would have otherwise been
payable had the Executive’s employment not terminated and (ii) in the case of
termination pursuant to Section 3(a)(ii) as a result of the Executive’s
Disability, pay to the Executive an amount equal to the excess, if any, of
(x) the amount that would have been payable to the Executive pursuant to
Section 4(b)(i) if the Executive had been terminated by the Company without
Cause pursuant to Section 3(a)(iv) after the first six (6) months of the Initial
Term over (y) the present value of the benefits to be received by the Executive
(or his beneficiaries) under any disability plan sponsored by the Company or its
affiliates (for purposes of this clause (ii) the amounts in (x) and (y) shall be
determined by the Company on an after-tax basis to the extent that their receipt
by the Executive (or his beneficiaries) would be subject to tax and on actuarial
assumptions satisfactory to the Company). If the Executive’s employment is
terminated pursuant to Section 3(a)(vi) due to non-extension of the Term by the
Company, the Company shall, subject to the Executive signing and not revoking,
within sixty (60) days following delivery to

 

PAGE 4 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

 

Executive, a separation and release agreement in the form attached hereto at
Annex A, (i) pay to the Executive an amount equal to the product of (x) the
bonus that the Executive would have earned during the calendar year in which the
Date of Termination occurs, if any, and (y) a fraction, the numerator of which
is the number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive’s employment not terminated and
(ii) pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his employment hereunder for a period of twelve (12) months
following the Date of Termination.

 

  (b) Termination without Cause. If after the first six (6) months of the
Initial Term the Executive’s employment shall be terminated by the Company
without Cause pursuant to Section 3(a)(iv) the Company shall, subject to the
Executive signing and not revoking, within sixty (60) days following delivery to
Executive, a separation and release agreement in the form attached hereto:

 

  (i) pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his employment hereunder for a period of twelve (12) months
following the Date of Termination;

 

  (ii) pay to the Executive an amount equal to the product of (x) the bonus that
the Executive would have earned during the calendar year in which the Date of
Termination occurs, if any, and (y) a fraction, the numerator of which is the
number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive’s employment not terminated; and

 

  (iii) cover the premium costs for medical benefits under COBRA for the
Executive and, where applicable, his spouse and dependents, life insurance and
disability insurance (all as in effect immediately prior to the Date of
Termination) for a period of twelve (12) months following the Date of
Termination.

 

  (c) Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.

 

  (d)

409A. Notwithstanding anything to the contrary in this Section 4, no payments in
this Section 4 will be paid during the six-month period following the
Executive’s termination of employment unless the Company determines, in its good
faith judgment, that paying such amounts at the time or times indicated in this
Section would not cause the Executive to incur an additional tax under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (in
which case such amounts shall be paid at the time or times indicated in this
Section). If the payment of any amounts are delayed as a result of the previous
sentence, on the first day following the end of the six-month period, the
Company will pay the Executive a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to

 

PAGE 5 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

 

the Executive under this Section 4. Thereafter, payments will resume in
accordance with this Section.

 

5. Competition.

 

  (a) The Executive shall not, at any time during the Term or during the
two-year period following the Date of Termination, directly or indirectly engage
in, have any equity interest in, or manage or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business (x) which competes with any business of the Company
anywhere in the States of Arizona, California, Idaho, Iowa, Kansas, Missouri,
Montana, Nevada, New Mexico or Texas, (y) which competes with any business of
the Company in any State in which the Company operated a business at any time
(whether before or after the date of this Agreement) that the Executive was
employed by the Company or (z) which derives $500,000,000 or more in annual
consolidated revenues from the operation of skilled nursing facilities, home
health and or hospice in the United States; provided, however, that the
Executive shall be permitted to acquire a passive stock interest in such a
business provided the stock acquired is publicly traded and is not more than
five percent (5%) of the outstanding interest in such business.

 

  (b) The Executive shall not at any time during the Term or during the two-year
period following the Date of Termination, directly or indirectly, recruit or
otherwise solicit or induce or encourage any employee, contractor, customer or
supplier of the Company (i) to terminate its employment or arrangement with the
Company, (ii) to otherwise change its relationship with the Company or (iii) to
establish any relationship with the Executive or any other person, firm,
corporation or other entity for any business purpose competitive with the
business of the Company. Executive agrees that if Executive, individually or as
a consultant to, or as an employee, officer, director, stockholder, partner or
other owner or participant in any business entity other than the Company, is
directly involved in the hiring or employing of any person who is or was
employed by, a consultant to or associated with the Company within a one-year
period prior to the new employment or hiring of such person, then for each such
person, Executive shall pay to the Company a lump sum equal to six (6) months of
that person’s most recent salary from the Company, payable on the first date of
that person’s new employment or hiring, whichever is first, plus the Company’s
reasonable attorneys’ fees incurred in enforcement of this Section 5(a). The
foregoing shall not be construed to limit or modify in any way Executive’s
non-solicitation covenants contained herein.

 

  (c) In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

PAGE 6 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

  (d) As used in this Section 5, the term “Company” shall include Parent, Home
and Hospice Care Investments, LLC, the Company and their respective direct or
indirect subsidiaries and wholly owned companies.

 

6. Nondisclosure of Proprietary Information.

 

  (a) Except in connection with the faithful performance of the Executive’s
duties hereunder or pursuant to Section 6(c), the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company
(including, without limitation, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).
Confidential Information shall not include any information which has entered the
public domain through no fault of the Executive.

 

  (b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.

 

  (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process.

 

  (d) As used in this Section 6 and Section 7, the term “Company” shall include
the Company and its direct or indirect parents, if any, and subsidiaries.

 

  (e)

Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c) above), (ii) disclosing information and
documents to his attorney or tax adviser on a confidential basis for the

 

PAGE 7 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

 

purpose of securing legal or tax advice, (iii) disclosing the post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, his personal correspondence, his personal rolodex
and documents related to his own personal benefits, entitlements and
obligations.

 

7. Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that the Executive may discover, invent or originate during the
Term, either alone or with others and whether or not during working hours or by
the use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. The Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company’s expense, in obtaining, defending and enforcing the Company’s
rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
reasonably deemed necessary by the Company to protect or perfect its rights to
any Inventions.

 

8. Injunctive Relief.

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 and 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 and 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and temporary, preliminary and permanent
injunctive relief.

 

9. Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable. None of the Executive’s rights or obligations may
be assigned or transferred by the Executive, other than the Executive’s rights
to payments hereunder, which may be transferred only by will or operation of
law. Notwithstanding the foregoing, the Executive shall be entitled, to the
extent permitted under applicable law and applicable Company Arrangements, to
select and change a beneficiary or beneficiaries to receive compensation
hereunder following his death by giving written notice thereof to the Company.

 

10. Certain Definitions.

 

  (a) Cause. The Company shall have “Cause” to terminate the Term and the
Executive’s employment hereunder upon:

 

PAGE 8 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

  (i) the Executive’s failure to perform substantially his duties as an employee
of the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness), which is not cured within fifteen
(15) days after a written demand for performance is given to the Executive by
the Board specifying in reasonable detail the manner in which the Executive has
failed to perform substantially his duties as an employee of the Company;

 

  (ii) the Executive’s failure to carry out, or comply with, in any material
respect any lawful and reasonable directive of the Board consistent with the
terms of this Agreement that, if capable of cure, is not cured by the Executive
within fifteen (15) days after written notice given to the Executive describing
such failure in reasonable detail;

 

  (iii) the Executive’s commission of any material workplace misconduct or
willful failure to comply with the Company’s general policies and procedures as
they may exist from time to time;

 

  (iv) the Executive’s conviction, plea of no contest, plea of nolo contendere,
or imposition of unadjudicated probation for any felony or, to the extent
involving fraud, dishonesty, theft, embezzlement or moral turpitude, any other
crime;

 

  (v) the Executive’s violation of a material regulatory requirement relating to
the business of the Company and its subsidiaries that, in the good faith
judgment of the Board, is injurious to the Company in any material respect;

 

  (vi) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement;

 

  (vii) the Executive’s breach of this Agreement in any material respect that,
if capable of cure, is not cured by the Executive within fifteen (15) days after
written notice given to the Executive describing such breach in reasonable
detail;

 

  (viii) the Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty with respect to the Company or any of its affiliates; or

 

  (ix) Executive’s failure to maintain in good standing professional
certifications and/or credentials expected for Executive’s position and the
performance of his duties, and the failure to satisfy other employment
screening/clearance requirements (e.g. OIG clearance).

 

  (b)

Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated pursuant to Section 3(a)(ii) – (v) either
the date indicated in the Notice of Termination or the date specified by the
Company pursuant to Section 3(b), whichever is earlier; (iii) if the Executive’s

 

PAGE 9 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

 

employment is terminated pursuant to Section 3(a)(vi) or Section 3(a)(vii), the
expiration of the then-applicable Term.

 

  (c) Disability. “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees in
which the Executive participates, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan. At any
time the Company does not sponsor a long-term disability plan for its employees
in which the Executive participates, Disability shall mean the Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a total of six (6) months during any
12-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Board and acceptable to the Executive
or the Executive’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed. Any refusal by the Executive to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of the Executive’s Disability.

 

11. Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Delaware, without reference to the principles
of conflicts of law, and where applicable, the federal laws of the United
States.

 

12. Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13. Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, or any nationally recognized overnight courier
service with signature certification of receipt, as follows:

 

(a)    If to the Company:    Skilled Healthcare, LLC    27442 Portola Parkway   
Suite 200    Foothill Ranch, California 92610    Attn: CEO/ Boyd Hendrickson

 

PAGE 10 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

   with copies to:    Skilled Healthcare, LLC    27442 Portola Parkway    Suite
200    Foothill Ranch, California 92610    Attn: General Counsel/Roland Rapp (b)
   If to the Executive:    D. Shane Peck    1697 Havenbrook Circle    Salt Lake
City, UT 84121

or at any other address as any party shall have specified by notice in writing
to the other party.

 

14. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

15. Entire Agreement.

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral. The parties further intend that this Agreement shall constitute
the complete and exclusive statement of their terms and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.

 

16. Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment.

 

17. No Inconsistent Actions.

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

PAGE 11 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

18. Construction.

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular and the
singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (d) “includes” and “including” are each “without
limitation”; (e) “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (f) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

 

19. Arbitration.

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of the Executive’s employment by the Company, including, but not limited to, any
state or federal statutory claims, shall be resolved in accordance with the
Company’s Employment Dispute Resolution Program (the “EDR Program”). Executive
hereby acknowledges receipt of the Employment Dispute Resolution Book, a copy of
which is attached hereto as Exhibit B and is available online. Executive further
acknowledges that the Company may alter the EDR Program at any time, with or
without notice to Executive.

 

20. Enforcement.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

21. Withholding.

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

PAGE 12 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

22. Indemnification.

The Company agrees that (a) if the Executive is made a party, or is threatened
to be made a party, to any threatened or actual action, suit or proceeding
whether civil, criminal, administrative, investigative, appellate or other (a
“Proceeding”) by reason of the fact that he is or was a director, officer,
employee, agent, manager, consultant or representative of the Company or (b) if
any claim, demand, request, investigation, controversy, threat, discovery
request or request for testimony or information (a “Claim”) is made, or
threatened to be made, that arises out of or relates to the Executive’s service
in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless by the Company to the fullest extent permitted by
the laws of the state of incorporation of the Company, against any and all
costs, expenses, liabilities and losses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee, agent,
manager, consultant or representative of the Company and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company may
assume the defense of any Proceeding or Claim with counsel selected by the
Company and reasonably satisfactory to the Executive and, if it does so, the
Executive shall not be entitled to be reimbursed for any separate counsel he may
retain in connection with such Proceeding or Claim.

Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination in connection with any
request for indemnification that the Executive has satisfied any applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met any
applicable standard of conduct, shall create a presumption that the Executive
has not met an applicable standard of conduct.

During the Term and for a period of time thereafter determined as provided
below, the Company shall keep in place a directors and officers’ liability
insurance policy (or policies) providing coverage, or such coverage may be
provided under a policy that provides coverage to Onex Corporation or Onex
Partners LP and their affiliates, to the Executive if and to the extent that the
Company provides such coverage to its directors and such coverage (or other
directors and officers liability insurance coverage) shall continue after the
termination of the Term if and for the period of time that such coverage is
extended to the Company’s former director, other than former directors who are
employees of Onex Corporation, Onex Partners LP or their affiliates.

 

23. Cooperation in Litigation.

The Executive promises and agrees that, following the date his employment by the
Company terminates, he will reasonably cooperate with the Company in any
litigation in which the Company is a party or otherwise involved which arises
out of events occurring prior to the termination of his employment, including
but not limited to, serving as a consultant (at a reasonable hourly rate) or
witness and producing documents and information relevant to the case or helpful
to the Company.

 

24. Executive Acknowledgement.

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

PAGE 13 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

SKILLED HEALTHCARE, LLC. By:  

/s/ Boyd Hendrickson

Name:   Boyd Hendrickson Title:   Chief Executive Officer EXECUTIVE By:  

/s/ Douglas Shane Peck

  Douglas Shane Peck

 

PAGE 14 OF 14

EMPLOYMENT AGREEMENT – SHANE PECK